DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment of 9/26/2022, of which a provisional election is made during an tel. interview.


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/23/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.
  
Election/Restrictions
	Any response to this restriction requirement, applicant is required to elect a single invention/specie to which the claims must be restricted.
This application contains claims directed to the following patentably distinct species.

Specie 1. Drawn to an embodiment of a varifocal lens (fig.1), further specified in a substrate having an inclined region:
a primary electrode disposed over the inclined region of the substrate;
a dielectric layer disposed over the primary electrode;
a deformable membrane disposed over and at least partially spaced away from the dielectric layer;
a secondary electrode disposed over a surface of the deformable membrane facing toward or away from the dielectric layer and overlying at least a portion of the primary electrode; and
a primary fluid between the deformable membrane and the substrate, wherein a surface of the dielectric layer facing the secondary electrode comprises a textured surface (fig.15).

Specie 2. Drawn to an embodiment of an actuator assembly (fig.26), further specified in a primary substrate having an inclined region;
a primary electrode affixed to the inclined region of the primary substrate;
a secondary electrode disposed over and spaced away from the primary electrode, the secondary electrode affixed to a secondary substrate; and
an elastic spacer disposed between and contacting each of the primary electrode and the secondary electrode.

Specie 3. Drawn to a method comprising: (fig.17, fig.20)
forming a primary electrode directly over an inclined region of a primary substrate;
forming a secondary electrode directly over a secondary substrate, the secondary substrate located over and at least partially spaced away from the primary electrode;
applying a first voltage gradient between the primary electrode and the secondary electrode to decrease a distance between the secondary substrate and the primary substrate within the inclined region; 

	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional  species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone communication with Michael, Russel, the representative of applicant, on September 26, 2022, a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action. Species 2 and Species  3 (claims 14-20) are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention/species, there being no allowable generic or linking claim.   

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 8, the term of “…the surface of the deformable membrane.” (line 1-2) is vague and renders the claims indefinite. The deformable membrane has two surfaces (see fig. 1; also see claim 12). The claimed term does not specify which one of the deformable membrane surfaces.
 
Therefore, proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al.  (US8755124), cited by applicant, in view of Lee et al.  (US20190346593), and further in view of Kenyon et al. (US20200043550).


Regarding claim 1, Aschwanden teaches a varifocal lens  (abstract, an adjustable optical lens), comprising:
a substrate having an inclined region (see annotated image below, fig.10a, fig.10b, support/substrate 101 having an inclined surface);
a primary electrode (fig.10a, electrode 106) disposed over the inclined region of the substrate (fig.10a, first electrode 106 disposed over the inclined region of the substrate 101);

a deformable membrane (fig.10a, deformable membrane 103) disposed over and at least partially spaced away from the dielectric layer (fig.10a, the deformable membrane 103 disposed over and at least partially spaced away from the dielectric layer 105).
a secondary electrode (see annotated image below, Aschwanden fig.10a, 104) disposed over a surface of the deformable membrane facing toward or away from the dielectric layer (see annotated image below, Aschwanden fig.10a, secondary electrode 104 disposed away from the dielectric layer 105) and overlying at least a portion of the primary electrode (see annotated image below, Aschwanden fig.10a,  secondary electrode 104 overlying at least a portion of the primary electrode 106); and
a primary fluid between the deformable membrane and the substrate (see annotated image below, Aschwanden fig.10a, the primary fluid 102 between the deformable membrane 103 and the substrate 101).

But Aschwanden is silent wherein a dielectric layer (fig.10a, 105) disposed over the primary electrode (fig.10a, dielectric layer 105 disposed over primary electrode 106).

However, in a similar lens of endeavor, Lee teaches lens (abstract, a liquid lens, fig.4) wherein
a dielectric layer (fig.4, insulation layer 47) disposed over the primary electrode (fig.4, insulation layer 47 disposed over the primary electrode 45).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Aschwanden with the dielectric unit as taught by Lee for the purpose of capable adjusting a focal length using electrical energy, in a camera module, and an optical device (para 1, lines 3-5).

    PNG
    media_image1.png
    513
    970
    media_image1.png
    Greyscale


But Lee and Aschwanden combination is silent to 
 wherein a surface of the dielectric layer facing the secondary electrode comprises a textured surface.

However, in similar technical field, Kenyon teaches wherein a surface of the dielectric layer facing the secondary electrode comprises a textured surface (abstract, a dielectric layer disposed between a first electrode and a second electrode, a textured boundary surface between the first electrode and the dielectric layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Aschwanden in view of Lee with the textured surface as taught by Kenyon for the purpose of promoting the formation of a conductive pathway in the dielectric layer between the first electrode and the second electrode (abstract).

Regarding claim 2, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Lee further teaches wherein the inclined region is located peripheral to an optically active area of the lens (see Lee fig,4, having inclined region is located peripheral to an optically active area of the lens). 

Regarding claim 3, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 2 and Lee teaches wherein further comprising a secondary fluid (Lee, fig.4, conductive liquid 43 ) located outside of the optically active area (Lee, fig.4, conductive liquid 43 having partial outside of the optically active area).
And Aschwanden also teaches wherein further comprising a secondary located outside of the optically active area (see annotated image above, Aschwanden, fig.10a, secondary fluid is outside of the optically active area).

Regarding claim 4, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 3 and Lee further teaches wherein the secondary fluid is in fluid communication with the primary fluid (para 76, lines 1-4, the interface formed between the conductive liquid 43 and the non-conductive liquid 44 changes in curvature, flexure, inclination, and shape, the focal length or the shape of the liquid lens 300A may be adjusted).

Regarding claim 5, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Lee further teaches wherein a slope of the inclined region varies as a function of position (Lee, fig.4, the inclined region is slope).

Regarding claim 6, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Lee further teaches wherein the primary electrode(Lee, fig.4, 45) is bonded to the inclined region of the substrate (Lee, fig.4, first plate 41).

Regarding claim 7, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Aschwanden further teaches wherein the deformable membrane (Aschwanden, fig.10a, 103) is bonded to the substrate (Aschwanden, fig.10a, 101 ).

Regarding claim 8, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Aschwanden further teaches wherein the secondary electrode (see annotated image above, Aschwanden fig.10a, 104) is bonded to the surface of the deformable membrane (Aschwanden fig.10a, 103).

Regarding claim 9, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1, but Aschwanden, Lee and Kenyon combination is silent wherein a surface of the dielectric layer facing the secondary electrode comprises one or more fluid channels

However, Aschwanden another version of electrostatic lens similar of fig.10a embodiment, fig.3a, teaches a surface of the dielectric layer (fig.3a, 105 ) facing the secondary electrode (fig.3a, 104) comprises one or more fluid channels (col 7, lines 45-56,  see fig.3a, a fluid exchange between two chambers of the container built by the clamping ring 111)

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Aschwanden in view of Lee and Kenyon with the fluid channels as taught by Aschwanden’s another embodiment for the purpose to allow a deformation of the membrane in its convex and concave state (col 7, lines 54-56).

Regarding claim 10, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Aschwanden further teaches wherein a thickness of the deformable membrane varies with position (Aschwanden, col 15, lines 42-45, the deformation of the deformable membrane may depend on a distribution of the elastic modulus, a local distribution of the membrane thickness, a shape of the membrane shape).

Regarding claim 11, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Kenyon further teaches wherein further comprising an elastic spacer located between the primary electrode and the secondary electrode (Kenyon, abstract, a textured boundary surface between the first electrode and the dielectric layer).

Regarding claim 12, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1 and Aschwanden further teaches wherein further comprising a barrier coating disposed over at least one surface of the deformable membrane (Aschwanden, col 14 , lines 16-17, an anti-reflective layer is applied to at least one surface of the deformable membrane).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al.  (US8755124), cited by applicant, in view of Lee et al.  (US20190346593), and in view of Kenyon et (US20200043550), and further in view of Berge et al. (US20120026596)

Regarding claim 13, Aschwanden in view of Lee and Kenyon discloses the invention as described in Claim 1, but Lee, Aschwanden and Kenyon combination is silent wherein further comprising a hydrophilic layer disposed over the secondary electrode facing the dielectric layer and a hydrophobic layer disposed over the dielectric layer facing the secondary electrode.

However, in similar lens field of endeavor, Berge teaches a hydrophilic layer disposed over the secondary electrode facing the dielectric layer and a hydrophobic layer disposed over the dielectric layer facing the secondary electrode (para 88, lines 4-5, the second electrode is covered with the insulating layer 304 that has suitable dielectric and hydrophobic).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Lee, Aschwanden and Kenyon combination with the hydrophilic layer as taught by Berge for the purpose of providing a reliable liquid lens showing a good optical performance (para 88, line 6).
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: SCHUCK, III et al. US 2018/0231771 (fig.1, fig.18A) teaches a near-eye mixed-reality optical system as described in Claim 1 may consider in the future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on Mon-Thurs 8:00 AM - 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872